The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 10 November 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-3, 5-9, 13-17 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 4, 10-12 are objected to for depending on rejected claims.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-3, 5-9, 13-17 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 13 / 20, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 13 /20, in part, recites “providing a seed value to a pseudo-random number generator; generating a row pruning mask identifying a plurality of kernel rows of a first filter of the plurality of filters to be pruned, wherein generating the row pruning mask comprises: 10…. ….. and for each kernel row of [[a]]the first filter, determining whether to identify the kernel row of the first filter as one of the plurality of kernel rows to be pruned based on a comparison of the pseudo- random number to the pruning threshold; generating a pruned first filter in accordance with the generated row pruning mask and the first filter, the pruned first filter comprising at least the kernel rows of the first filter not identified as kernel rows to be pruned, generating a plurality of pruned filters in accordance with the generated row pruning mast and the plurality of filters, and applying the plurality of pruned filters to an input data array in one or more convolution operations to generate an output data array” (mental process); and “generating, using the pseudo-random number generator, a sequence of pseudo-random random numbers based on the seed value” (mathematical concept).
The limitation “providing a seed value to a pseudo-random number generator; generating a row pruning mask identifying a plurality of kernel rows of a first filter of the plurality of filters to be pruned, wherein generating the row pruning mask comprises: 10…. ….. and for each kernel row of [[a]]the first filter, determining whether to identify the kernel row of the first filter as one of the plurality of kernel rows to be pruned based on a comparison of the pseudo- random number to the pruning threshold; generating a pruned first filter in accordance with the generated row pruning mask and the first filter, the pruned first filter comprising at least the kernel rows of the first filter not identified as kernel rows to be pruned, generating a plurality of pruned filters in accordance with the generated row pruning mast and the plurality of filters, and applying the plurality of pruned filters to an input data array in one or more convolution operations to generate an output data array”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing elements , nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “providing”, “generating”, “determining”,  in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human probabilistic data analysis model analyst could receive model requirement to build / modify data analysis models iteratively), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitations of “generating, using the pseudo-random number generator, a sequence of pseudo-random random numbers based on the seed value”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing elements, the steps of “generating, using the pseudo-random number generator …”, based on their broadest reasonable interpretation, describe mathematical relationships and computing algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 13 recites the additional elements: (a) using generic computer elements (like processor coupled to memory / executing program stored in a computer readable storage medium); (b) “receiving a pruning threshold indicating a desired compression ratio for the 5convolutional layer of the convolutional neural network ….” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 13 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data input/output is WURC and/or extra-solution, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-12 / 14-19 are dependent on claim 1 / 13, and include all the limitations of claim 1 / 13. Therefore, claims 2-12 / 14-19 recite the same abstract ideas. 
With regards to claims 2 / 14, the claim recites further limitations “for each additional filter of a plurality of additional filters of the convolutional layer, generating an additional pruned filter in accordance with the generated row pruning mask and the additional filter, each additional pruned filter comprising a plurality of kernel rows of the additional filter at positions within the additional filter 25corresponding to positions of the kernel rows of the first filter not identified as kernel rows to be pruned”, which is further limitation data analysis model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea .The claim is not patent eligible.
With regards to claims 4, 10-12 / 18-19, the claims recite hardware devices “Linear Feedback Shift Register”, “multiply-and-accumulate units” to implement the process claimed.  These limitations include something that is now WURC. The claims are patent eligible.   
With regards to claims 3, 5, 7-9 / 15-17, the claim recites further limitations on  processing data analysis models which includes mathematical computing algorithms (like pseudo-random number generation), and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea .  The claim is not patent eligible. 
With regards to claim 6, the claim recites further limitations: (a) “receiving one or more input activation maps at the convolutional layer”, which is insignificant extra-solution activity like data input / output; (b) “generating, at the convolutional layer, a plurality of output activation maps 86422201US01- 43 - by convolving the kernel rows of the pruned filter and the kernel rows of the additional pruned filters with each of the one or more input activation maps”, which described further limitations on data analysis model processing.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
Response to Argument

Applicant’s arguments filed 10 November 2022 has been fully considered but they are not fully persuasive. 
Regarding 103 rejections, Applicant’s amendment / argument overcome the issues, hence the rejections are withdrawn.
Regarding 101 rejections, 
1) Applicant argued that (p.12-13) ,

    PNG
    media_image1.png
    93
    779
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    772
    media_image2.png
    Greyscale

Examiner replies: Unlike 2019 PEG example 39, which include generating facial image training data for neural network that is too complex for human to handle, the invention claimed is directed to generating pruning masks for simplifying data analysis models.  First, random number generator algorithm could be handled by human using paper / pen / calculator, second, reducing data analysis model can also be handled by human using paper / pen / calculator.  The claims are not patent eligible.
2) Applicant argued that (p.13-14) ,

    PNG
    media_image3.png
    307
    760
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    748
    566
    media_image4.png
    Greyscale

Examiner replies: Unlike 2019 PEG example 38, which include simulating a digital representation of analog circuit with random value for circuit elements that is too complex for human to handle, the invention claimed is directed to generating pruning masks for simplifying data analysis models.  First, random number generator algorithm could be handled by human using paper / pen / calculator, second, reducing data analysis model can also be handled by human using paper / pen / calculator.  The claims are not patent eligible.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128